           Case 1:20-cr-00541-PGG Document 16
                                           15 Filed 03/17/21
                                                    03/15/21 Page 1 of 1



                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                          Attorneys at Law
                                    100 Lafayette Street, Suite 501
                                        New York, NY 10013

Franklin A. Rothman
Jeremy Schneider                                                                    Tel: (212) 571-5500
Robert A. Soloway                                                                   Fax: (212) 571-5507
David Stern
                                                    MEMO ENDORSED
Rachel Perillo                                      The sentencing of Defendant, currently scheduled for
                                                    April 30, 2021, will now take place on July 9, 2021 at
                                                    4:00 p.m. Any submissions on behalf of Defendant are
By ECF                                              due on June 18, 2021, and any submission by the
Hon. Paul G. Gardephe                               Government is due on June 25, 2021.
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:      United States v. Mousa Shahin
                 20 Cr. 541 (PGG)
                                                       March 17, 2021
Dear Judge Gardephe:

         I represent Mousa Shahin in the above-referenced matter. Mr. Shahin is scheduled to be
sentenced on April 30, 2021 at 12:00 p.m. This letter is respectfully submitted with the consent
of the government, by AUSA George Turner, to request an adjournment of Mr. Shahin’s
sentencing. An adjournment is requested because Mr. Shahin wishes to be sentenced in person;
however, the COVID-19 pandemic remains ongoing and it is uncertain when in-person court
proceedings will resume. Additionally, my associate who has been assisting me with the
preparation of Mr. Shahin’s sentencing submission is currently on maternity leave until June
2021. It is therefore respectfully requested that Mr. Shahin’s sentencing be adjourned to a date
in late June or early July 2021.

      If the Court has any questions regarding this application, please contact my office. Your
Honor’s time and attention to this matter is appreciated.

                                                                 Respectfully submitted,
                                                                        /s/
                                                                 David Stern

cc:     AUSA George Turner (by ECF)
